UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4973


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL LOZANO-GARCIA, a/k/a Daniel Garcia Lozano,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:11-cr-00334-HMH-1)


Submitted:   June 29, 2012                       Decided:   July 13, 2012


Before MOTZ and    SHEDD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Maxwell Cauthen, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel         Lozano-Garcia          appeals      from       his    fifty-month

sentence imposed pursuant to his guilty plea to illegal reentry

by a deported felon.            On appeal, Lozano-Garcia contends that the

district        court     did      not    provide         sufficient         individualized

reasoning to support his Guidelines sentence.                         We affirm.

            Because trial counsel argued at sentencing for a lower

sentence    than     the     one     Lozano-Garcia           received,      this      issue   is

preserved on appeal.             United States v. Lynn, 592 F.3d 572, 578

(4th    Cir.     2010).         We    therefore         review      under       an    abuse   of

discretion       standard.         Id.   at    581      (“[W]e      review      the    district

court’s sentencing procedure for abuse of discretion, and must

reverse if we find error, unless we can conclude that the error

was harmless.”).

            We conclude that the district court’s reasoning was

“adequate       to   permit     ‘meaningful          appellate       review.’”           United

States v. Carter, 564 F.3d 325, 329 (4th Cir. 2009).                                  The court

explicitly addressed the basis proffered by Lozano-Garcia for a

lower    sentence       and     explained         its     reasons      for      selecting      a

sentence in the middle of the Guidelines range.                                 Specifically,

the     court    discussed         the   length         of    Lozano-Garcia’s           illegal

residence       in   the    United       States      as      well    as    the       crimes   he

committed during that time.                   Moreover, the court noted that a

Guidelines sentence was appropriate and rejected Lozano-Garcia’s

                                              2
assertion that his life in Mexico and his recognition of the

seriousness of the trouble he was in were sufficient to keep him

in Mexico.      See id. at 328 (holding that a district judge must

state in open court the particular reasons for a sentence in

order   to   satisfy     the    appellate    court   that    he    considered    the

parties’     arguments    and    that   he   exercised      sound   authority     in

selecting a sentence).           We conclude that Lozano-Garcia has not

demonstrated     an    abuse     of   discretion,     and    his    sentence     was

therefore not procedurally unreasonable.

             Accordingly,       we    affirm.        We   dispense     with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         3